LEE, J.
The questions which are presented by this appeal are identical with those discussed in the companion case, Bogue Supply Co. v. Nickey et al., ante, p. 249, 210 *259Pac. 577. By agreement of all parties, the two actions below were consolidated for the purposes of the trial, and both were tried at the same time and to the same jury, which rendered separate verdicts upon which separate judgments were entered, respondents in this case being a copartnership instead of a corporation.
Upon the authority of that case and for the reasons therein stated, the judgment in this case is reversed and the cause remanded, with instructions to vacate the judgment and grant a new trial. Costs awarded to appellant.
•McCarthy and Dunn, JJ., concur.